Case 5:19-cv-00303-JSM-PRL Document 19 Filed 11/12/19 Page 1 of 1 PageID 67

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

XZEQUIEL MONTALVO,

      Plaintiff,

v.                                                       Case No: 5:19-cv-303-Oc-30PRL

NEW CENTURY BUFFET OF
CLERMONT INC and WENG HUA
GUANG,

      Defendants.


                                        ORDER

      THIS CAUSE comes before the Court on the Joint Motion for Approval of Parties'

FLSA Settlement Agreement (Doc. 18). Upon review and consideration, it is therefore

      ORDERED AND ADJUDGED that:

      1.     The Joint Motion for Approval of Parties' FLSA Settlement Agreement (Doc.

             18) is GRANTED.

      2.     The Settlement Agreement is APPROVED.

      3.     This action is DISMISSED WITH PREJUDICE.

      4.     All pending motions are denied as moot.

      5.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 12th day of November, 2019.




Copies furnished to:
Counsel/Parties of Record
